UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2837



BONIFACE AKAIGWE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-312-197)


Submitted:   July 22, 1999                 Decided:   August 11, 1999


Before ERVIN and TRAXLER, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Winston W. Tsai, Bethesda, Maryland, for Petitioner.      David W.
Ogden, Acting Assistant Attorney General, Elizabeth A. Welsh,
Senior Litigation Counsel, William C. Erb, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Boniface Akaigwe seeks review of an order of the Board of Im-

migration Appeals (Board) affirming the decision of the immigration

judge and denying him political asylum, 8 U.S.C.A. § 1158 (West

1999), and withholding of deportation, 8 U.S.C. § 1253(h) (1994).1

Akaigwe is a native and citizen of Nigeria.

     We conclude that the decision of the Board is supported by

“reasonable, substantial, and probative evidence on the record

considered as a whole. . . .”         8 U.S.C. § 1105a(a)(4) (1994).2

Therefore, we deny Akaigwe’s petition for review. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                      PETITION DENIED




     1
       This section has been repealed by the Illegal Immigration
Reform Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No.
104-208, 110 Stat. 3009. However, because Akaigwe was in exclusion
proceedings on the effective date of the Act, the amendments do not
apply. IIRIRA § 309(c)(1).
     2
        Section 306(b) of the IIRIRA, repealed 8 U.S.C. §
1105a(a)(4), replacing it with 8 U.S.C.A. § 1252(b)(4) (West 1999).
Again, because Akaigwe was in exclusion proceedings before the
effective date of the IIRIRA, the transitional rules provide for
judicial review under § 1105a(a)(4) as it existed before enactment
of the IIRIRA. IIRIRA § 309(c)(4).

                                  2